NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ANGEL VALDEZ-GONZALES,             )
DOC #D42638,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D18-4540
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.


Angel Valdez-Gonzales, pro se.




PER CURIAM.

              Affirmed.




SILBERMAN, LaROSE, and ATKINSON JJ., Concur.